Title: John Paul Jones to the Commissioners, 27 May 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest May 27th 1778
     
     I have now to fulfil the promise made in my last by giving you an Account of my late Expedition. I sailed from Brest the 10th of April. My Plan was extensive: I therefore did not at the beginning wish to incumber myself with Prisoners. On the 14th I took a Brigantine between Scilly and Cape Clear bound from Ostend with a Cargo of Flax-seed for Ireland; sunk her and proceeded into St. Georges Channell. On the 16th I took the Ship Lord Chatham bound from London for Dublin, with a Cargo consist­ing of Porter and a variety of Merchandize; and almost within sight of her Port: this Ship I manned and Ordered for Brest.
     Towards the Evening of the day following the Weather had a promising appearance and the Wind being favorable I stood over from the Isle of Man with an intention to make a descent at Whitehaven: at Ten I was off the Harbour with a party of Volunteers, and had every thing in readiness to land, but before Eleven the Wind greatly increased, and shifted so as to blow directly upon the shore; the Sea encreased of course and it became impossible to effect a landing: this Obliged me to carry all possible sail so as to clear the Land and to await a more favorable Opportunity.
     On the 18th in Glenluce Bay on the South Coast of Scotland I met with a Revenue Wherry; it being the common practice of these Vessels to board Merchant Ships, the Ranger then having no external appearance of War, it was expected that this rover would have come alongside: I was however mistaken, for tho the Men were at their Quarters yet this Vessel outsailed the Ranger and got clear in spite of a severe Cannonade.
     The next Morning off the Mull of Galloway I found myself so near a Scotch coasting Schooner loaded with Barley that I could not avoid sinking her. Understanding that there was Ten or Twelve sail of Merchant Ships, besides a Tender Brigantine with a number of Impressed Men on board, at Anchor in Loughryan in Scotland I thought this an Enterprize worth my attention but the Wind, which at the first would have served equally well to sail in or out of the Lough, shifted in a hard Squall so as to blow almost directly in with an appearance of bad Weather; I was therefore obliged to abandon my Project.
     Seeing a Cutter off the Lee Bow steering for the Clyde I gave chace in hopes of cutting her off; but finding my endeavours ineffectual I pursued no further than the Rock of Elza. In the Morning I fell in with a Sloop from Dublin which I sunk to prevent Intelligence.
     The next day the 21st being near Carrickfergus a Fishing boat came off which I detained: I saw a Ship at Anchor in the Road which I was informed by the Fishermen was the British Ship of War Drake of 20 Guns. I determined to Attack her in the Night: my Plan was to overlay her Cable and to fall upon her Bow so as to have all her decks open and exposed to our Musquetry &ca. at the same time it was my intention to have secured the Enemy by Graplings so that had they cut their Cables they would not thereby have attained an Advantage. The Wind was high, and unfortunately the Anchor was not let go so soon as the Order was given; so that the Ranger was brought up on the Enemies quarter at the distance of half a Cables length. We had made no Warlike appearance, of course had given no Alarm; this determined me to cut immediately, which might appear as if the Cable had parted; and at the same time enable me, after making a Tack out of the Lough, to return with the same Prospect of advantage which I had at the first: I was however prevented from returning; as I with difficulty weathered the Light house on the Lee side of the Lough, and as the Gale increased. The Weather now became so very Stormy and severe and the Sea ran so high that I was obliged to take Shelter under the South Shore of Scotland.
     The 22d introduced fair Weather; tho the Three Kingdoms as far as the Eye could reach were covered with Snow. I now resolved once more to attempt Whitehaven: but the Wind became very light so that the Ship could not, in proper time, approach so near as I had intended. At Midnight I left the Ship with two Boats and 31 Volunteers: When we reached the outer Peir the day began to dawn; I would not however abandon my Enterprize, but dispatched One boat under the direction of Mr. Hill and Lieutenant Wallingsford with the necessary combustables to set fire to the Shipping on the North side of the Harbour; while I went with the other party to attempt the South side. I was successful in scaling the Walls and Spiking up all the Cannon on the first Fort; finding the Sentinals shut up in the Guard house they were secured without being hurted; having fixed Sentinals, I now took with me one Man only (Mr. Green) and spiked up all the Cannon on the Southern Fort, distant from the other a Quarter of a Mile.
     On my return from this Business I naturally expected to see the Fire of the Ships on the North side as well as to find my own party with every thing in readiness to set Fire to the Shipping on the South. Instead of this I found the Boat under the direction of Mr. Hill and Lt. Wallingsford returned, and the party in some confusion, their Light having burnt out at the instant when it became necessary. By the strangest Fatallity my own Party were in the same situation, the Candles being all burnt out: The day too came on apace yet I would by no means retreat while any hopes of Success remained. Having again placed Sentinals a light was obtained at a House disjoined from the Town; and Fire was kindled in the Steerage of a large Ship which was surrounded by at least an Hundred and Fifty others, chiefly from Two to Four hundred Tons burthen, and laying side by side aground, unsurrounded by the Water.
     There was besides from Seventy to an Hundred large Ships in the North Arm of the Harbour aground clear of the Water and divided from the rest only by a stone peir of a Ships height. I should have kindled Fires in other places if the time had permitted. As it did not, our care was to prevent the one kindled from being easily extinguished: after some search a Barrell of Tar was found and powered into the Flames, which now asscended from all the Hatch ways. The Inhabitants began to appear in Thousands and Individuals ran hastily towards us. I stood between them and the Ship on Fire with a pistol in my hand and ordered them to retire which they did with precipitation. The Flames had already caught the Rigging and began to ascend the Main Mast. The Sun was a full Hours march above the Horizon; and as Sleep no longer ruled the World, it was time to retire: we embarked without Opposition; having released a number of Prisoners as our Boats could not carry them. After all my People had embarked I stood upon the Peir for a considerable space yet no person advanced. I saw all the Emeninces round the Town covered with the amazed Inhabitants.
     When we had rowed to a considerable distance from the shore the English began to run in vast numbers to their Forts. Their disappointment may easily be imagined when they found I suppose at least Thirty heavy Cannon (the Instruments of their Vengeance) rendered useless. At length however they began to Fire. Having as I apprehend either brought down Ships Guns or used One or two Cannon which lay on the Beach at the foot of the Walls dismounted and which had not been spiked. They Fired with no direction and the Shot falling short of the Boats, instead of doing us any dammage afforded some diversion; which my People could not help shewing by discharging their Pistols &ca: in return of the Salute.
     Had it been possible to have landed a few hours sooner my Success would have been complete: not a single Ship out of more than Two hundred could possibly have escaped; and all the World would not have been able to save the Town. What was done however is sufficient to shew, that not all their boasted Navy can protect their own Coasts—and that the Scenes of distress which they have occasioned in America may soon be brought home to their own doors. One of my People was missing and must, I fear, have fallen into the Enemies hands after our departure. I was pleased that in this Business we neither Killed nor Wounded. I brought off Three Prisoners as a sample.
     We now stood over for the Scotch shore and I Landed at noon on St. Marys Isle with one Boat only and a very small party. The Motives which induced me to land there are explained in the within Copy of a Letter which I have written to the Countess of Selkirk.
     On the Morning of the 24th I was again off Carrickfergus; and would have gone in had I not seen the Drake preparing to come out. It was very moderate and the Drakes boat was sent out to reconnoitre the Ranger—as the Boat advanced I kep’t the Ships stern directly towards her and tho’ they had a Spy Glass in the Boat, they came on within Hail, and alongside. When the Officer came on the Quarter deck he was greatly surprised to find himself a Prisoner! altho’ an Express had arrived from Whitehaven theNight before. I now understood, what I had before imagined, that the Drake came out in consequence of this Information, with Volunteers against the Ranger. The Officer told me also that they had taken up the Rangers Anchor. The Drake was attended by Five small Vessels full of People; who were led by motives of curiosity to see an Engagement. But when they discovered the Drakes boat at the Ranger’s stern they wisely put back. Alarm smokes now appeared in great abundance extending along both sides of the Channel. The Tide was unfavorable so that the Drake worked out but slowly; this obliged me to run down several times and to lay with Courses up and Main Top-Sail to the Mast. At length the Drake weathered the Point; and having led her out to about mid-channell, I Suffered her to come within hail: the Drake hoisted English Colours and at the same instant the American Stars were displayed on board the Ranger. I expected that Preface had been now at an end; but the Enemy soon after hailed, demanding what Ship it was? I directed the Master to answer the American Continental Ship Ranger—that we waited for them and desired they would come on. The Sun was now little more than an Hour from setting, it was therefore time to begin. The Drake being astern of the Ranger I ordered the Helm up and gave her the first broadside, the Action was warm, close, and obstinate; it lasted an Hour and five minutes when the Enemy called for Quarters—her Fore and Main Topsail yards being both cut away and down on the Cap. The Fore top Gallant yard and Mizen Gaff both hanging up and down along the Mast. The 2d Ensign which they had hoisted shot away and hanging over the Quarter Gallery in the Water. The Jib shot away and hanging into the Water—her Sails and Rigging entirely cut to peices. Her Masts and Yards all wounded and her Hull also very much Galled.
     I lost only Lieutenant Wallingsford and one Seaman (John Dougal) killed, and Six Wounded; among whom are the Gunner (Mr. Falls) and Mr. Powers a Midshipman, who lost his Arm. One of the wounded (Nathaniel Wills) is since dead—the rest will recover.
     The loss of the Enemy in killed and Wounded was far greater. All the Prisoners allow that they came out with a number not less than an Hundred and Sixty Men; and many of them Affirm that they amounted to an Hundred and Ninety. The Medium may perhaps be the most exact Account, and by that it will appear that they lost in Killed and Wounded 42 Men.
     The Captain and Lieutenant were among the Wounded—the former, having received a Musquet Ball in the Head the Minute before they called for Quarters, lived and was sensible for some time after my People boarded the Prize. The Lieutenant survived two days. They were Buryed with the Honors due to their Rank and with the Respect due to their Memory.
     The Night and almost the whole day after the Action being moderate greatly faciliated the refitting of both Ships. A large Brigantine ran so near the Drake in the Afternoon that I was Obliged to bring her too, she belonged to Whitehaven and was bound for Norway. I had thoughts of returning by the South Channel but the Wind shifting I determined to pass by the North and round the West Coast of Ireland. This brought me once more off Belfast Lough on the Evening of the day after the Engagement.
     It was now time to release the honest Fishermen whom I took up here on the 21st. And as the poor fellows had lost their Boat, she having sunk in the late stormy Weather, I was happy in having it in my Power to give them the necessary Sum to purchase every thing new which they had lost. I gave them also a good Boat to transport themselves ashore and sent with them Two infirm Men on whom I bestowed the last Guinea in my Possession to defray their travelling Expences to their proper home at Dublin. They took with them One of the Drakes Sails which would sufficiently explain what had happened to the Volunteers. The grateful Fishermen were in Raptures and expressed their Joy in three Huzzas as they passed the Rangers Quarter.
     I again met with contrary Winds in the Mouth of the North Channel but nothing remarkable happened till on the Morning of the 5th Current. Ushant then bearing SEBE distance 15 Leagues, when seeing a Sail to leeward steering for the Channel, the Wind being favorable for Brest and the distance triffling I resolved to give chace. Having the Drake in Tow, I informed them of my intention and Ordered them to cast off. They cut the Hawser. The Ranger in the Chace went lasking between the NNE and NNW.—it lasted an Hour and Ten minutes, when the chace was hailed and proved a Swede. I immediately hauled by the Wind to the Southward. After cutting the Hawser the Drake went from the Wind for some time, then hawled close by the Wind steering from SSE to SSW as the Wind permitted; so that when the Ranger spoke the Chace the Drake was scarce perceptable. In the course of the day many large Ships appeared steering into the Channel, but the extraordinary Evolutions of the Drake made it impossible for me to avail myself of these favorable circumstances. Towards Noon it became very Squally and the Wind backed from the SW to the West. The Ranger had come up with the Drake and was nearly abrest of her, tho’ considerably, to leeward when the Wind shifted. The Drake was however kept by the Wind; tho’ as I afterward understood, they knew the Ranger and saw the Signal which she had hoisted. After various Evolutions and Signals in the Night, I gave chase to a sail which appeared bearing SSW the next Morning at a great distance. The chase discovered no intention to speak with the Ranger; she was however at length brought too and proved to be the Drake. I immediately put Lieutenant Simpson under Suspension and Arrest for disobedience of my Orders dated the 26th Ultimo Copy whereof is here inclosed. On the 8th both Ships Anchored safe in this Road, the Ranger having been Absent only 28 days. Could I suppose that my letters of 9th and 16th Current (the first advising you of my Arrival and giving reference to the Events of my Expidition—the last advising you of my Draft in favor of Monsr. Bersole for Twenty four thousand Livers and as­signing reasons for that demand) had not made due appearance I would hereafter as I do now inclose Copies. Three posts have already arrived here from Paris since Comte D’Orvilliers shewed me the Answer which he received from the Minister to the letter which inclosed mine to you—yet you remain Silent. Monsr. Bersole has this moment informed me of the Fate of my Bill the more extraordinary as I have not yet made use of your Letter of 10th Jany. last whereby I then seemd entitled to call for half the Amount of my late draft, and I did not expect to be thought extravagant when on the 16th I doubled that demand. Could this indignity be kept secret I should disregard it. But tho’ it is already public in Brest and in the Fleet as it affects only my private Credit I will not complain. I cannot however be silent when I find the Public Credit under the same disgrace. I conceive that this might have been prevented. To make me completely wretched Mr. Bersole has told me that he now stops his hand not only of the necessary Articles to refit the Ship but also of the daily Provision. I know not where to find tomorrows dinner for the great number of Mouths which depend on me for Food. Are then the Continental Ships of War to depend on the Sale of their Prizes for a daily Dinner for their Men? “Publish it not in Gath.” My Officers as well as Men want Cloathes to cover their Nakedness and the Prizes are precluded from being sold before further Orders arrive from the Minister. I will ask you Gentlemen if I have deserved all this? Whoever calls himself an American Agent ought to be present here.
     I am unwilling to think that you have intentionally involved me in this sad delema at a time when I ought to expect some enjoyment, therefore I have as formerly the honor to be with due Esteem and Respect Gentlemen Your very Obliged very Obedient very humble Servant
     
      Jno. P. Jones
     
    